Citation Nr: 0606714	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  98-19 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include as secondary to service-connected residuals of 
frostbite of the lower extremities and feet, including 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
October 1953.  He received the Combat Infantryman's Badge.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico which denied the veteran's application 
to reopen the claim of service connection for residuals of 
frostbite of the lower extremities and his claim for service 
connection for a nervous disorder, to include post-traumatic 
stress disorder (PTSD).

In a December 1997 statement, the veteran clarified that his 
claim of service connection for a mental disorder does not 
include PTSD and that it is secondary to his service-
connected disabilities.  

In August 2003, the Board reopened and granted service 
connection for residuals of frostbite of the lower 
extremities, to include peripheral neuropathy and remanded 
the issue of entitlement to service connection for a mental 
disorder, to include as secondary to service-connected 
disabilities.  The case has been returned to the Board for 
further appellate review.

In February 2006, the undersigned Veterans Law Judge granted 
the representative's motion to advance the appeal on the 
Board's docket on the basis of the veteran's age.  See 38 
U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The preponderance of the competent evidence of record 
indicates that a mental disorder was not present during 
service or for many years thereafter, is not linked to any 
incident of active duty, and was not caused or aggravated by 
service-connected residuals of frostbite of the lower 
extremities and feet, to include peripheral neuropathy.


CONCLUSION OF LAW

A mental disorder was not incurred in or aggravated by active 
service, nor may a psychotic disorder be presumed to have 
been incurred therein; and a mental disorder is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in September 1998, 
supplemental statements of the case (SSOC) dated in August 
2002, June 2004, and October 2005, and letters regarding the 
VCAA in August 2002 and February 2004, the veteran was 
provided with the applicable law and regulations and given 
adequate notice as to the evidence needed to substantiate his 
claim and the evidence not of record that is necessary.  The 
August 2002 and February 2004 letters advised the veteran 
that VA would attempt to obtain records of private medical 
treatment if the veteran identified the treatment and 
provided authorization to do so.  The veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
August 2002 and February 2004 VCAA letters specifically asked 
the veteran to tell the RO if he knew of any additional 
evidence he would like considered.  This request of the 
veteran implicitly included a request that if he had any 
pertinent information, he should submit it.  Quartuccio, 
supra.  VA has taken all appropriate action to develop the 
veteran's claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  The 
veteran was not provided notice of the VCAA prior to the 
initial unfavorable RO decision.  This was because the 
initial RO decision preceded the date of the enactment of the 
VCAA.  The RO obviously could not inform the veteran of law 
that did not yet exist.  Moreover, in Pelegrini II, the Court 
of Appeals for Veterans' Claims also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board finds that 
the veteran has not been prejudiced thereby as he has been 
fully informed of the provisions thereof as relevant to his 
claim and afforded the opportunity to identify relevant 
evidence.  VA has also taken all appropriate action to 
develop his claim.  The RO thereafter reviewed his case on 
more than one occasion.  There is no prejudicial error 
resulting from the inability to notify the veteran of the 
VCAA until after the initial unfavorable decision.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  As the Board 
has already indicated above, the veteran was afforded 
numerous opportunities to submit additional evidence.  It 
appears to the Board that the claimant has indeed been 
notified that he should identify or submit any and all 
evidence relevant to the claim.  The failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  Mayfield, supra.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran has undergone several VA examinations in recent 
years and some have included opinions addressing the 
etiological questions at hand: Whether a current psychiatric 
disorder began during or is linked to some incident of 
service, and whether such a disorder was caused or aggravated 
by a service-connected disability.  The Board finds that 
these examinations, along with the veteran's private 
treatment records, provide sufficient findings upon which to 
adjudicate the claim for service connection on direct 
incurrence, presumptive and secondary bases.  There is no 
duty to provide another examination or medical opinion.  Id.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

The veteran was honorably discharged from service in October 
1953 after approximately 1 year and 8 months of active duty.  
His service medical records are negative for any findings or 
diagnoses relating to a psychiatric disorder.

The veteran underwent a VA psychiatric examination in 
February 1975 for pension purposes.  The examiner noted that 
the veteran brought a report of State Insurance Fund dated in 
February 1975 and signed by a physician.  It was stated in 
the report that the veteran was under treatment for psychotic 
depressive reaction since February 1974 to January 1975 and 
that he suffered an accident while working in January 1968 
when he fell down a flight of stairs.  The diagnosis was 
psychotic depressive reaction. 

On VA psychiatric examination in February 1976, it was noted 
once again that the veteran suffered an accident in January 
1968 wherein he slipped and fell backward injuring his head 
and losing consciousness momentarily.  The veteran was 
diagnosed with psychotic depressive reaction.

A letter dated in September 1996 was received from L.R.L, 
M.D. (Dr. L) in which it was stated that the veteran suffered 
from peripheral neuropathy, recurrent arthralgias of the legs 
and ulcers of the leg which were a result of frost bite.  Dr. 
L stated that the veteran had also developed emotional and 
mental disease caused by the progressive deterioration of his 
conditions.  

The veteran underwent a VA psychiatric examination in 
December 1997.  The examiner provided a thorough review of 
the veteran's medical history.  The diagnosis was depressive 
disorder, NOS and histrionic personality with dependent 
features.  The examiner commented that upon examination of 
all the evidence and taking into account the veteran's 
history, there was no evidence that his experience in the 
military service interfered significantly with his subsequent 
family life or work  performance.  The first time that the 
veteran appeared to be suffering from a neuropsychiatric 
condition was as a consequence of a work accident and his 
emotional condition at that time was related to that 
incident.  The examiner emphasized that there is no 
subsequent evidence after 1974 of any regular psychiatric 
treatment.  Nevertheless, the examiner felt that a Social and 
Industrial Survey should be conducted.  

A January 1998 Social and Industrial Survey was performed and 
the examiner concluded that the veteran's present emotional 
condition was not related to his military service.  

A subsequent letter dated in September 1998 was received from 
Dr. L, wherein he again stated that the veteran's depression 
and mental condition are secondary to his frostbite suffered 
during service.

In August 2003, the Board remanded the issue to the RO for 
further VA examination.

The veteran underwent a VA psychiatric examination in May 
2004.  The claims folder was reviewed prior to the 
examination.  The examiner provided a recitation of the 
veteran's pertinent medical history (as noted above on 
previous VA psychiatric examinations).  The veteran reported 
that he left Korea with a nervous condition but denied any 
psychiatric treatment in service.  The diagnosis was 
depressive disorder, NOS.  

The examiner commented that the veteran's records and 
evaluations were carefully reviewed.  Based on all the 
evidence and evaluations, the examiner found that the 
veteran's neuropsychiatric condition was not related to, nor 
is related to, any episode or any incident in service; that 
it was not caused or aggravated by his service-connected 
residuals of frost bite, or the worsening of underlying 
conditions versus temporary flare-ups of symptoms related to 
such frost bite of lower extremities and feet, including his 
peripheral neuropathy.  The examiner stated that the relation 
of the veteran's neuropsychiatric condition to his military 
service has been extensively considered, explored, and 
evaluated on the December 1997 VA psychiatric examination.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In addition to the law and regulations relating to service 
connection on direct incurrence and presumptive basis, 
disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Id; Allen v. Brown, 7 Vet. App. 439 (1995).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
mental disorder, to include as secondary to his service-
connected residuals of frostbite of the lower extremities and 
feet, including peripheral neuropathy.  

The evidence shows that that the veteran has been diagnosed 
with a variety of mental disorders, including psychotic 
depressive reaction, depressive disorder, and histrionic 
personality with dependent features.  The service medical 
records, however, do not show any treatment or diagnoses of a 
mental disorder.  Furthermore, there is no medical 
documentation of a mental disorder for many years after 
service.  The evidence shows that the veteran did not seek 
psychiatric treatment until February 1974, more than 20 years 
post-service.  There is no medical opinion linking a mental 
disorder to any incident of service.  It is pertinent to note 
when the veteran was initially seen for psychiatric 
evaluation and treatment in 1974, the only history of a 
possible causative event recorded at that time was a post-
service work-related accident in 1968.  As to the absence of 
any medical evidence of a psychiatric disorder for more than 
20 years post-service, the United States Court of Appeals for 
the Federal Circuit has determined that it is proper to 
consider a lengthy period of absence of complaints; negative 
evidence can be considered in weighing the evidence.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  In view of the foregoing, the Board finds 
that the preponderance of the competent evidence is against 
the claim for service connection for a mental disorder on a 
direct incurrence or presumptive basis.

As to the claim for secondary service connection for a mental 
disorder, the medical evidence preponderates against finding 
that any current mental disorder was caused or worsened by 
service-connected residuals of frostbite of the lower 
extremities and feet, to include peripheral neuropathy.

On the one hand, in September 1996 and September 1998 
letters, the veteran's private physician, Dr. L, opined that 
the veteran's depression and mental condition were secondary 
to his frostbite suffered in service

However, Dr. L's opinion is contradicted by the May 2004 VA 
examiner's opinion.  Following a review of all of the 
relevant medical evidence in the claims file and a clinical 
evaluation of the veteran, the VA psychiatrist opined that 
the veteran's neuropsychiatric condition was not caused or 
aggravated by his service-connected residuals of frost bite, 
to include a worsening of the underlying condition versus 
temporary flare-ups of symptoms related to frostbite of the 
lower extremities and feet, including peripheral neuropathy.  
The May 2004 VA examiner took into account the veteran's 
specific complaints and pertinent medical history.  Dr. L's 
statements, however, appear to be based on history obtained 
from the veteran without a review of the veteran's relevant 
clinical records in the claims file.  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).

In this case, the Board is compelled to find that the 
statements from Dr. L are of diminished weight, particularly 
when compared to the May 2004 VA examiner's report.  The 
private physician's statements are conclusory in nature; 
there is no indication that this psychiatrist reviewed the 
relevant medical and psychiatric evidence in the claims file, 
nor did he provide a rationale for his opinion.  The Board 
finds the VA examiner's opinion to be of much greater 
probative value.  It is clear that the relevant evidence in 
the claims file was reviewed and, unlike the private opinion, 
it was proffered after a thorough psychiatric examination 
that included obtaining a detailed history from the veteran.  
The VA psychiatrist addressed all of the questions at hand: 
whether a psychiatric disorder began during or is linked to 
some incident of service, and whether such disability was 
caused or aggravated by any of the veteran's service-
connected disabilities.  In view of the foregoing, the Board 
concludes that the preponderance of the evidence is against a 
finding that a current mental disorder was caused or 
aggravated by service-connected frostbite of the lower 
extremities and feet, to include peripheral neuropathy.

The Board acknowledges the contentions raised by the veteran 
attesting to his mental disorder.  However, as a layperson, 
he is not competent to provide probative medical evidence on 
a matter such as the diagnosis or etiology of a claimed 
medical condition.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the appeal for service connection for a mental disorder, to 
include as secondary to service-connected frostbite of the 
lower extremities and feet, including peripheral neuropathy, 
must be denied.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).












ORDER

Service connection for a mental disorder, to include as 
secondary to service-connected frostbite of the lower 
extremities and feet, including peripheral neuropathy.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


